United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1405
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Dontay Lavarice Reese

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                          Submitted: September 24, 2020
                             Filed: October 1, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Dontay Lavarice Reese appeals after he pled guilty to kidnaping, pursuant to
a plea agreement containing an appeal waiver. The district court1 awarded restitution

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
to the Minnesota Crime Victims Reparations Board. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       Counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging the propriety of the restitution order.
This court concludes that Reese’s argument falls outside the scope of the appeal
waiver, but fails because the district court did not plainly err in awarding restitution
to a third party, and did not clearly err in concluding that the requested amount was
supported by a preponderance of the evidence. See United States v. Sistrunk, 432
F.3d 917, 918 (8th Cir. 2006) (appeal of restitution order was not barred by appeal
waiver); United States v. Carpenter, 841 F.3d 1057, 1060 (8th Cir. 2016) (district
court’s decision to award restitution is reviewed for abuse of discretion, but any fact
findings as to amount are reviewed for clear error); United States v. Riebold, 135 F.3d
1226, 1231 (8th Cir. 1998) (where defendant does not preserve challenge to
restitution order below, review is for plain error); see also United States v. Sheldon
Tree Top, 931 F.3d 720, 721 (8th Cir. 2019) (government must prove restitution
amount based on preponderance of evidence);United States v. Charles, 895 F.3d 560,
566 (8th Cir. 2018) (18 U.S.C. § 3664(j)(1) permits restitution awards to third parties,
including government entities).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues outside the scope of the appeal
waiver.

      The appeal is dismissed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                          -2-